USCA4 Appeal: 21-7720      Doc: 15         Filed: 10/17/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7720


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TRAVIS LINDSEY MEHAFFEY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:17-cr-00012-MR-WCM-1)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Travis Lindsey Mehaffey, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7720         Doc: 15       Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

                 Travis Lindsey Mehaffey appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). We have reviewed the

        record on appeal and conclude that the district court did not abuse its discretion in denying

        relief. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard), cert.

        denied, 142 S. Ct. 383 (2021). Accordingly, we affirm for the reasons stated by the district

        court.     United States v. Mehaffey, No. 1:17-cr-00012-MR-WCM-1 (W.D.N.C.

        Oct. 28, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2